| MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE pu CONGO
EX ONNEMENT Unité * Travail + Progrès

DIRECTION GENERALE DE L' ONOMIE
FORESTIERE

DIRECTION DES FORETS
SERVICE DE LA GESTION FORESTIÈRE TT

N° 0? INEFE/CABIDGEF/DF-SGF

PS

% Convention d'Aménagement et de Transformation pour la mise
en valeur de Unité Forestière d'Aménagement Abala, située dans
le département des Plateaux.

Entre les soussignés :

Le Gouvernement de la République du Congo, représenté par Son Excellence
_ Monsieur le Ministre de l'Economie Forestière et de l'Environnement, ci-dessous

désigné # le Gouvernement », d'une part:

Et

La société Forestière et Industrielle d'Abala, en sigle SOFIA, représentée par son
Président Directeur Général, ci-dessous désignée « la Société », d'autre part,”

Autrement désignées les parties",

IL a été convenu de conclure la présente convention, conformément à le politique de
gestion durable des forêts et aux stratégies de développement du Secteur Forestier

national, définies-par le Gouvernement. L
TITRE PREMIER : DISPOSITIONS GENERALES

« :
Chapitre | : De l'objet et de la durée de la convention

Article premier : La présente convention a pour objet l'aménagement durable et la

mise en valeur de l'Unité Forestière d'Aménagement Abala, située dans le
Département des Plateaux

Article 2: La durée de la présente convention est fixée à 15 ans à compter de la
date de signature de l'arrêté d'approbation de ladite convention.

A la suite de l'adoption du plan d'aménagement durable prévue à l'article 12
ci-dessous, la durée de la convention pourrait être modifiée, en fonction des
directives dudit plan, pour tenir compte des prescriptions de l'article 67 de la loi
n° 16/2000 du 20 novembre, portant code forestier susvisée.

Cette convention est renouvelable, après son évaluation, par l'Administration des
2, Eaux et Forêts, tel que prévu à l'article 32 ci-dessous :

Chapitre Il : De la dénomination, du siège social de l'objet et du capital social
de la Société

Article 3: La Société est constituée en société anonyme de droit congolais,
dénommée Société Forestière et Industrielle d'Abala , en sigle SOFIA

Son siège social est fixé à Brazzaville, boîte postale 1947, République du Congo

1! pourra être transféré en tout autre endroit de la République du Congo par décision
de la majorité des actionnaires, réuris"en Assemblée Générale Extraordinaire

Article 4 : La Société a pour objet l'exploitation, la transformation, le transport et la
commercialisation des bois et des produits dérivés de bois.

= Afin de réaliser ses objectifs, elle peut établir des accords, rechercher des

actionnaires et entreprendre des actions pouvant développer ses activités, ainsi que

toute opération commerciale, mobilère se rattachant directement ou indirectement à
l'objet de la société.

Article 5 : Le capital social de la Société est fixé à FCFA 100.000.000 Toutefois, il
pourra être augmenté en une ou plusieurs fois, par voie d'apport en numéraire, pa

incorporation des réserves ou des provisions ayant vocation à être incorporées au
capital social et par apport en nature.

Article 6 : Le montant actuel du capital social, divisé en 100 actions, est reparti de la

manière suivante
k We
| Actionnaires Nombre d'action Valeur d'une Valeur Totale |
| action (F CFA) (F CFA) >
| ROSALIEN 750 100.000 75.000 co
|SSSEN 100 100.000 10.000.000
|co 100 100.000 40.000.000 |
î g |
|KWD j 50 100.000 5.000.000 |
i & —
| Total 1.000 1 : 400.000.000 |

H
Article 7 : Toute modification dans la répartition des actions devra étre au préalable

approuvée par le Ministre chargé des Eaux et Forêts, conformément aux textes
© législatifs et réglementaires en vigueur.

TITRE DEUXIEME : DEFINITION DE L'UNITE FORESTIERE D'AMENAGEMENT
ABALA

Article 8 : SOUS TÉSENVE des droits des tiers et conformément à la législation et à la
réglementation forestières, notamment les arrêtés visés dans l'arrêté portant
approbation de cette _convention, la Société est autorisée à exploiter l'Unité
Forestière d'Aménagement Abala d'une superficie d'environ 510.920 ha, située dans
le département des Plateaux TT —

L'Unité Forestière d'Aménagement Abala est délimitée ainsi qu'il suit :

- Au Nord et à l'Ouest par l'Alima en amont, depuis le pont sur la route nationale
n°2 jusqu'au pont de la route Okoyo-Gamboma :

_ Au Sud : par la route Okoyo-Osselé jusqu'à la rivière M'pama ; puis par la M'pama
en amont jusqu'à son apnfluent avec la ivière Etaan ; ensuite par la rivière Etaan,
jusqu'au pont de la piste Boubé-Akabi-Onzala : puis du village Odzala, on suit la
route Onzala-Gamboma, jusqu'au village Bempo (01°4112" Sud et 15°40 14" Est) ;
ensuite par une droite d'environ 7.400 m orientée géographiquement de 285°,
jusqu'à la source d'une rivière non dénommée (01°40'09" Sud et 15°44'12" Est) :

- A l'Est: parla rivière non dénommée en aval, jusqu'à sa confluence avec la rivière
Bili, puis par la rivière Bili en aval, jusqu'à Sa confluence avec la rivière Komo
ensuite par la rivière Kémo en aval, jusqu'au pont sur la Route Nationale N°2, puis

par la route nationale n°2, jusqu'au pont sur l'Alima L k
TITRE TROISIEME : ENGAGEMENTS DES PARTIES
Chapitre 1 : Des engagements de la Société

Article 9: La Société s'engage à respecter la législation et la réglementation
forestières en vigueur, notamment :

- en effectuant des comptages systématiques pour l'obtention des coupes annuelles,
dont les résultats devront parvenir à la Direction Départementale de l'Economie
Forestière des Plateaux dans les délais prescrits par la réglementation en vigueur.

- en transmettant les états de production à l'Administration des Eaux et Forêts, dans
les délais prévus par les textes réglementaires en vigueur.

- en ne cédant, ni en ne sous-traitant l'exploitation de l'Unité Forestière
d'Aménagement Abala

Article 10: La Société s'engage à atteindre le volume maximum annuel de la
superficie concédée, conformément au planning présenté dans le cahier de charges
particulier, sauf crise du marché ou cas de force majeure

Article 11: La Société s'engage à mettre en valeur l'Unité Forestière
d'Aménagement concédée, conformément aux nofmes techniques établies par
l'Administration des Eaux et Forêts et aux prescriptions de ladite convention et aux
dispositions du cahier de charges particulier

Article 12: La Société s'engage à élaborer, sous le contrôle des services

compétents du Ministère chargé des Eaux et Forêts, le plan d'aménagement durable
de l'Unité Forestière d'Aménagement Abala

A cet effet, elle devra créer en son sein une cellule chargée de coordonner
l'élaboration et la mise en œuvre de celui-ci.

. L'élaboration du plan d'aménagement se fera avec l'appui d'un bureau d'études

compétent, suivant les normes édictées par la Direction Générale de l'Economie
Forestière

Un avenant à la présente convention sera signé entre les deux parties, apres
l'adoption du plan d'aménagement durable, pour prendre en compte les prescriptions
et préciser les modalités de mise en œuvre dudit plan.

Article 13: La Société s'engage à financer l'élaboration du plan d'aménagement
durable de la l'Unité Forestière d'Aménagement Abala.

Article 14 : La Socièté s'engage à mettre en œuvre le plan d'aménagement durable
de l'Unité Forestière d'Aménagement Abala, mentionné à l'article 12 ci-dessus

Les dépenses relatives à la mise en œuvre du plan d'aménagement sont à la charge
de la Société. Toutefois, celle-ci peut, avec l'appui du Département des Eaux et
Forêts, rechercher des financements extérieurs, pour réaliser certaines actions,
notamment celles liées à la gestion et à la conservation de la diversité biologique

L L
diversifier la production transformée de bois, selon le programme d'investissement et

ES qarticle 15: La Soëiété s'engage à mettre en place une unité industrielle et à
fs planning de production, présentés dans le cahier de charges particulier

l'Economie Forestière, un programme annuel d'investissements au moment du dépôt

ls cet effet, la Société présentera chaque année, à la Direction Départementale de
des éléments pour l'obtention de la coupe annuelle

Elle s'engage en outre à transformer 85% de la production grumière, conformément
aux dispositions des articles 48 et 180 de la loi 16-2000 du 20 novembre 2000
portant code forestier.

Article 16: La Société s'engage à assurer ja bonne exécution du programme
d'investissements, tel qu'il est prévu au cahier de charges particulier, sauf cas de
force majeure, prévu à l'article 28 ci-dessous.

Pour couvrir les investissements, la société aura recours à tout ou partie de son cash
- flow, aux capitaux de ses actionnaires et aux financements extérieurs à moyen et
long termes.

Article 17 : La Société s'engage à recruter les cadres nationaux, à assurer ou à

financer leur formation, selon les dispositions prévues au cahier de charges
particulier

Article 18 : La Société s'engage à porter l'effectif du personnel de 283 agents, selon
les détails précisés dans le cahier de charges particulier. vel

Article 19: La Société s'engage à collaborer avec l'Administration des Eaux et
Forêts, pour assurer une gestion rationnelle de la faune dans l'Unité Forestière
d'Aménagement accordée.

Elle s'engage notamment à assurer le financement de la mise en place et du
fonctionnement de « l'Unité de Surveillance et de Lutte Anti-Braconnage » (USLAB),
suivant un protocole d'accord à signer avec la Direction Générale de l'Economie
Forestière.

Article 20 : La Société s'engage à réaliser les travaux spécifiques au profit de
l'Administration des Eaux et Forèts, des populations et des collectivités territoriales
ou locales du département des Plateaux tels que prévus au cahier de charges
particulier de cette convention

Chapitre Il : Des engagements du Gouvernement

Article 21:Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la société et à contrôler, par le biais des services compétents
du Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles.

11 garantit la libre circulation des produits forest
iers, SOUS ré .
les agents des Eaux et Forêts. & serve de leur contrôle par
maintenir le volume maximum annuel de

article 22: Le Gouvernement s'engage à
n d'aménagement

l'Unité Forestière d'Aménagement Abala jusqu'à l'adoption du pla
durable, sauf en Cas de crise sur le marché de bois ou de force majeure.

Article 23 : Le Gouvernement s'engage à ne jamais mettre en cause unilatéralement
les dispositions de la présente convention à l'occasion des accords de toute nature
qu'il pourrait contracter avec d'autres Etats ou des tiers.

TITRE QUATRIEME : MODIFICATION, RESILIATION DE LA CONVENTION ET
CAS DE FORCE MAJEURE

Chapitre |: De la modification et de la révision

Article 24: Certaines dispositions de la présente convention peuvent être révisées à
tout moment lorsque les circonstances limposent, selon que l'intérêt des deux
parties l'exige, ou encore lorsque SON exécution devient impossible pour une raison

— de force majeure

Article 25 : Toute demande de modification de la présente convention devra être
formulée par écrit, pal l'une des parties qui prend l'initiative de la modification, avec
les propositions de modification adressées à l'autre partie, deux mois avant.

Cette modification n'entrera en vigueur que si elle est signée par les parties
contractantes

Chapitre Il : De la résiliation de la convention

Article 26: En cas de non observation des engagements pris pal la Société, la
convention est résiliée de plein droit, sans préjudice des poursuites judiciaires, après
une mise en demeure restée sans effet, dans les délais indiqués, qui, dans tous les
cas, ne doivent pas dépasser trois mois.

= Cette résiliation intervient également en cas de manquements graves à la législation

et à la réglementation forestières, dûment constatés et notifiées à la société par
j'Administration des Eaux et Forêts.

La résiliation de la convention se fera par arrêté du Ministre chargé des Eaux et
Forêts.

Article 27 : Les dispositions de l'article 26 ci-dessus s'appliquent également dans le
cas où la mise en œuvre de cette convention ne commence pas dans un délai d'un
an, à compter de la däte de signature de son arrêté d'approbation ou encore lorsque
les activités du chantier sont arrêtés pendant un an, sauf cas de force majeure défini

à l'article 28 ci-dessous, après avoir tenu informé l'Administration des Eaux et Forêts
Chapitre Ill : Du cas de force majeure

Article 28 : Est qualifié de « cas de force majeure t événement indépendant.
(] EN » tout événeme ép
. 3 £ 1
incertain et imprévisible, extérieur à la Société et s sceptible de nuire aux conditions

v
dans lesquelles elle doit réaliser normalement son programme de production et
d'investissements.

Toutefois, la grève issue d'un litige entre la Société et son personnel ne constitue

pas un cas de force majeure
Article 29 : Au cas où l'effet de force majeure n'excède pas six mois, le délai de
l'exploitation sera prolongé par rapport à la période marquée par la force majeure

Si au contraire, l'effet de force majeure dure plus de six mois, l'une des parties peut
soumettre la situation à l'autre, en VUE de sa résolution

Les parties s'engagent à se soumettre à toute décision résultant d'un tel règlement,
même si cette décision devra aboutir à la résiliation de la présente convention

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTIONS DE
JURIDICTION

Article 30 : Les parties conviennent de régler à l'amiable tout différend qui résulterait
de l'exécution de cette convention

Au cas ou le règlement à l'amiable n'aboutirait pas, le litige sera porté devant le
Tribunal de Commerce du siège social de la société

TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 31: En cas de liquidation ou de résiliation de la convention, la Sociêté
devra solliciter l'approbation du Ministre chargé des Eaux et Forêts pour vendre ses
actifs

En outre, les dispositions de l'article 71 de la loi n° 16-2000 du 20 novembre 2000
portant code forestier sont applicables de plein droit.

. Article 32: La présente convention fera l'objet d'une évaluation annuelle par les
services compétents de Administration des Eaux et Forêts.

De même, au terme de la validité de ladite convention, une évaluation finale sera
effectuée par les services précités qui jugeront de l'opportunité de sa reconduction

Article 33: Le taux retenu pour le calcul de la taxe forestière est fixé par un texte
réglementaire

a À

du Ministre chargé

4: La présente Convention, sera approuvée par arrêté
de signature de cet

-Article 3:
s, et entrera en vigueur à compter de la date

des Eaux et Forêts
arrêté.l-

Fait à Brazzaville, le 17 Septembre 2004

Pour la Société, Pour le Gouvernement,
Le Président Directeur Général, Le Ministre de l'Economie
Forestière et de l'Environnement

Pierre OTTO MBONGO f DJOMBO
